 



Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ENCORE WIRE CORPORATION
ENCORE WIRE LIMITED

$45,000,000
5.27% Senior Notes, Series 2004-A,
due August 27, 2011



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Dated as of August 1, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PPN: 29263@ AA 7

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section

--------------------------------------------------------------------------------

      Page

--------------------------------------------------------------------------------

1.   AUTHORIZATION OF NOTES     1  
 
  1.1.   Description of the Notes     1  
 
  1.2.   Guaranties; Release of Subsidiary Guaranty     1   2.   SALE AND
PURCHASE OF NOTES     2   3.   CLOSING     2   4.   CONDITIONS TO CLOSING     3
 
 
  4.1.   Representations and Warranties     3  
 
  4.2.   Performance; No Default     3  
 
  4.3.   Compliance Certificates     3  
 
  4.4.   Opinions of Counsel     3  
 
  4.5.   Purchase Permitted By Applicable Law, etc     4  
 
  4.6.   Sale of Other Notes     4  
 
  4.7.   Payment of Special Counsel Fees     4  
 
  4.8.   Private Placement Number     4  
 
  4.9.   Changes in Corporate Structure     4  
 
  4.10.   Guaranties     4  
 
  4.11.   Credit Agreement     5  
 
  4.12.   Funding Instructions     5  
 
  4.13.   Proceedings and Documents     5   5.   REPRESENTATIONS AND WARRANTIES
OF THE COMPANY     5  
 
  5.1.   Organization; Power and Authority     5  
 
  5.2.   Authorization, etc     5  
 
  5.3.   Disclosure     6  
 
  5.4.   Organization and Ownership of Shares of Subsidiaries     6  
 
  5.5.   Financial Statements     7  
 
  5.6.   Compliance with Laws, Other Instruments, etc     7  
 
  5.7.   Governmental Authorizations, etc     8  
 
  5.8.   Litigation; Observance of Statutes and Orders     8  
 
  5.9.   Taxes     9  
 
  5.10.   Title to Property; Leases     9  
 
  5.11.   Licenses, Permits, etc     9  
 
  5.12.   Compliance with ERISA     10  
 
  5.13.   Private Offering by the Company     11  
 
  5.14.   Use of Proceeds; Margin Regulations     11  
 
  5.15.   Existing Debt     11  
 
  5.16.   Foreign Assets Control Regulations, Anti-Terrorism Order, etc     12  
 
  5.17.   Status under Certain Statutes     12  
 
  5.18.   Environmental Matters     12  
 
  5.19.   Solvency of Subsidiary Guarantors     13  

i 



--------------------------------------------------------------------------------



 



                      Section

--------------------------------------------------------------------------------

      Page

--------------------------------------------------------------------------------

6.   REPRESENTATIONS OF THE PURCHASERS     13  
 
  6.1.   Purchase for Investment     13  
 
  6.2.   Source of Funds     13   7.   INFORMATION AS TO THE PARENT AND THE
COMPANY     15  
 
  7.1.   Financial and Business Information     15  
 
  7.2.   Officer’s Certificate     18  
 
  7.3.   Inspection     18   8.   PREPAYMENT OF THE NOTES     19  
 
  8.1.   No Scheduled Prepayments     19  
 
  8.2.   Optional Prepayments with Make-Whole Amount     19  
 
  8.3.   Allocation of Partial Prepayments     19  
 
  8.4.   Maturity; Surrender, etc     20  
 
  8.5.   Purchase of Notes     20  
 
  8.6.   Make-Whole Amount     20   9.   AFFIRMATIVE COVENANTS     22  
 
  9.1.   Compliance with Law     22  
 
  9.2.   Insurance     22  
 
  9.3.   Maintenance of Properties     22  
 
  9.4.   Payment of Taxes     22  
 
  9.5.   Corporate Existence, etc     23  
 
  9.6.   Additional Subsidiary Guarantors     23  
 
  9.7.   Ranking of Notes     23   10.   NEGATIVE COVENANTS     24  
 
  10.1.   Consolidated Debt     24  
 
  10.2.   Interest Coverage     24  
 
  10.3.   Priority Debt     24  
 
  10.4.   Liens.     24  
 
  10.5.   Mergers, Consolidations, etc     26  
 
  10.6.   Sale of Assets     27  
 
  10.7.   Designation of Restricted and Unrestricted Subsidiaries     27  
 
  10.8.   Nature of Business     28  
 
  10.9.   Transactions with Affiliates     28   11.   EVENTS OF DEFAULT     29  
12.   REMEDIES ON DEFAULT, ETC     31  
 
  12.1.   Acceleration     31  
 
  12.2.   Other Remedies     32  
 
  12.3.   Rescission     32  
 
  12.4.   No Waivers or Election of Remedies, Expenses, etc     32   13.  
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     32  
 
  13.1.   Registration of Notes     32  

ii 



--------------------------------------------------------------------------------



 



                      Section

--------------------------------------------------------------------------------

      Page

--------------------------------------------------------------------------------

 
  13.2.   Transfer and Exchange of Notes     33  
 
  13.3.   Restriction on Transfer to Competitor     33  
 
  13.4.   Replacement of Notes     33   14.   PAYMENTS ON NOTES     34  
 
  14.1.   Place of Payment     34  
 
  14.2.   Home Office Payment     34   15.   EXPENSES, ETC     35  
 
  15.1.   Transaction Expenses     35  
 
  15.2.   Survival     35   16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT     35   17.   AMENDMENT AND WAIVER     36  
 
  17.1.   Requirements     36  
 
  17.2.   Solicitation of Holders of Notes     36  
 
  17.3.   Binding Effect, etc     36  
 
  17.4.   Notes held by Company, etc     37   18.   NOTICES     37   19.  
REPRODUCTION OF DOCUMENTS     37   20.   CONFIDENTIAL INFORMATION     38   21.  
SUBSTITUTION OF PURCHASER     39   22.   MISCELLANEOUS     39  
 
  22.1.   Successors and Assigns     39  
 
  22.2.   Payments Due on Non-Business Days     39  
 
  22.3.   Severability     39  
 
  22.4.   Construction     40  
 
  22.5.   Counterparts     40  
 
  22.6.   Governing Law     40  
 
  22.7.   Limitation on Interest     40  

iii 



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Purchasers
SCHEDULE B
  —   Defined Terms
 
       
SCHEDULE 5.4
  —   Subsidiaries and Ownership of Subsidiary Stock
SCHEDULE 5.5
  —   Financial Statements
SCHEDULE 5.14
  —   Use of Proceeds
SCHEDULE 5.15
  —   Debt
 
       
EXHIBIT 1.1
  —   Form of Series 2004-A Senior Note
EXHIBIT 1.2(a)
  —   Form of Parent Guaranty
EXHIBIT 1.2(b)
  —   Form of Subsidiary Guaranty
EXHIBIT 4.4(a)
  —   Form of Opinion of Counsel for the Company
EXHIBIT 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers

iv 



--------------------------------------------------------------------------------



 



ENCORE WIRE CORPORATION
ENCORE WIRE LIMITED
1410 Millwood Road
McKinney, TX 75069
(972) 562-9473
Fax: (972) 562-4744

$45,000,000
5.27% Senior Notes, Series 2004-A,
due August 27, 2011

Dated as of August 1, 2004

TO EACH OF THE PURCHASERS LISTED IN

     THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

          ENCORE WIRE LIMITED, a Texas limited partnership (the “Company”), and
ENCORE WIRE CORPORATION, a Delaware corporation (the “Parent”), agree with you
as follows:

1. AUTHORIZATION OF NOTES.

1.1. Description of the Notes.

          The Company has authorized the issue and sale of $45,000,000 aggregate
principal amount of its 5.27% Senior Notes, Series 2004-A, due August 27, 2011
(the “Notes,” such term to include any Notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Notes shall be substantially in
the form set out in Exhibit 1.1, with such changes therefrom, if any, as may be
approved by you, the Other Purchasers and the Company. Certain capitalized terms
used in this Agreement are defined in Schedule B; references to a “Schedule” or
an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

1.2. Guaranties; Release of Subsidiary Guaranty.

     (a) Guaranties. The Notes will be guaranteed (i) by the Parent pursuant to
a guaranty in substantially the form of Exhibit 1.2(a) (the “Parent Guaranty”)
and (ii) by the Subsidiary Guarantors pursuant to a guaranty in substantially
the form of Exhibit 1.2(b) (the “Subsidiary Guaranty,” and, together with the
Parent Guaranty, the “Guaranties”).

 



--------------------------------------------------------------------------------



 



     (b) Release of Subsidiary Guaranty. Each holder of a Note agrees to release
and discharge a Subsidiary Guarantor from the Subsidiary Guaranty upon written
request of the Company, provided that (i) such Subsidiary has been, or
concurrently with the release by the holders of Notes, will be released and
discharged as guarantor under and in respect of the Credit Agreement and any
other Senior Debt; (ii) such release and discharge is not part of a plan of
financing that contemplates such Subsidiary Guarantor guaranteeing any other
Debt of the Company or becoming a borrower under the Credit Agreement; (iii) no
Default or Event of Default exists or will exist immediately following such
release and discharge; (iv) if any fee or other consideration is paid or given
to any holder of Debt in connection with such release, other than the repayment
of all or a portion of such Debt, each holder of a Note receives equivalent
consideration on a pro rata basis; and (v) at the time of such written request,
the Company delivers to each holder of Notes a certificate of a Responsible
Officer certifying the matters set forth in clauses (i) through (iv).

2. SALE AND PURCHASE OF NOTES.

          Subject to the terms and conditions of this Agreement, the Company
will issue and sell to you and each of the other purchasers named in Schedule A
(the “Other Purchasers”), and you and the Other Purchasers will purchase from
the Company, at the Closing provided for in Section 3, Notes in the principal
amount and series specified opposite your names in Schedule A at the purchase
price of 100% of the principal amount thereof. Your obligation hereunder and the
obligations of the Other Purchasers are several and not joint obligations and
you shall have no liability to any Person for the performance or non-performance
by any Other Purchaser hereunder.

3. CLOSING.

          The sale and purchase of the Notes to be purchased by you and the
Other Purchasers shall occur at the offices of Gardner, Carton & Douglas LLP,
Suite 3700, 191 North Wacker Drive, Chicago, Illinois 60606 at 9:00 a.m.,
Chicago time, at a closing on August 27, 2004 (the “Closing”) or on such other
Business Day thereafter, not later than August 31, 2004, as may be agreed upon
by the Company and the purchasers that are scheduled to purchase Notes at such
Closing. At the Closing, the Company will deliver to you the Notes to be
purchased by you in the form of a single Note (or such greater number of Notes
in denominations of at least $100,000 as you may request) dated the date of
Closing and registered in your name (or in the name of your nominee), against
delivery by you to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number 4779592667 at
Bank of America, N.A., 901 Main Street, 67th Floor, Dallas TX, ABA No. 111 0000
25. If at the Closing the Company fails to tender such Notes to you as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to your satisfaction, you shall, at your election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights you may have by reason of such failure or such
nonfulfillment.

2



--------------------------------------------------------------------------------



 



4. CONDITIONS TO CLOSING.

          Your obligation to purchase and pay for the Notes to be sold to you at
the Closing is subject to the fulfillment to your satisfaction, prior to or at
the Closing, of the following conditions:

4.1. Representations and Warranties.

          The representations and warranties of the Parent and the Company in
this Agreement shall be correct when made and at the time of the Closing.

4.2. Performance; No Default.

          The Parent and the Company shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by them prior to or at the Closing and after giving effect to
the issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Schedule 5.14) no Default or Event of Default shall have
occurred and be continuing. Neither the Parent nor any Subsidiary, including the
Company, shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10, had such Section
applied since such date.

4.3. Compliance Certificates.

     (a) Officer’s Certificate. The Parent and the Company each shall have
delivered to you an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

     (b) Secretary’s Certificate. The Parent, the Company and each Subsidiary
Guarantor shall have delivered to you a certificate certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and the Agreement.

4.4. Opinions of Counsel.

          You shall have received opinions in form and substance reasonably
satisfactory to you, dated the date of the Closing (a) from Thompson & Knight
LLP, counsel for the Parent, the Company and the Subsidiary Guarantors, covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as you or your counsel may reasonably
request (and the Parent and the Company instruct their counsel to deliver such
opinion to you) and (b) from Gardner Carton & Douglas LLP, your special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
you may reasonably request.

3



--------------------------------------------------------------------------------



 



4.5. Purchase Permitted By Applicable Law, etc.

          On the date of the Closing your purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including Regulation U, T or X of the
Board of Governors of the Federal Reserve System) and (iii) not subject you to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.

4.6. Sale of Other Notes.

          Contemporaneously with the Closing the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.

4.7. Payment of Special Counsel Fees.

          Without limiting the provisions of Section 15.1, the Company shall
have paid on or before the Closing the fees, charges and disbursements of your
special counsel referred to in Section 4.4, to the extent reflected in a
reasonably detailed statement of such counsel rendered to the Company at least
one Business Day prior to the Closing.

4.8. Private Placement Number.

          A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained by Gardner
Carton & Douglas LLP for the Notes.

4.9. Changes in Corporate Structure.

          Neither the Parent nor the Company shall have changed its jurisdiction
of incorporation or been a party to any merger or consolidation and shall not
have succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

4.10. Guaranties.

          The Parent shall have executed and delivered the Parent Guaranty and
each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty.

4



--------------------------------------------------------------------------------



 



4.11. Credit Agreement.

          You and your special counsel shall have been provided with a copy of
the executed Credit Agreement by the Company or the Parent.

4.12. Funding Instructions.

          At least three Business Days prior to the date of the Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 including (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA number and (iii) the account name and number into which
the purchase price for the Notes is to be deposited.

4.13. Proceedings and Documents.

          All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to you and your
special counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          Each of the Company and the Parent represents and warrants to you
that:

5.1. Organization; Power and Authority.

          Each of the Company and the Parent is a limited partnership or
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign limited
partnership or corporation and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of the Company and the Parent has the limited partnership or corporate
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement, the Parent Guaranty (in the
case of the Parent) and the Notes (in the case of the Company) and to perform
the provisions hereof and thereof.

5.2. Authorization, etc.

          This Agreement and the Notes have been duly authorized by all
necessary limited partnership action on the part of the Company, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,

5



--------------------------------------------------------------------------------



 



moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

          The Guaranties have been duly authorized by all necessary corporate
action on the part of the Parent or each Subsidiary Guarantor, as the case may
be, and upon execution and delivery thereof will constitute the legal, valid and
binding obligation of the Parent and each Subsidiary Guarantor, enforceable
against the Parent or each Subsidiary Guarantor, as the case may be, in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

5.3. Disclosure.

          The Parent and the Company, through their agent, Banc of America
Securities LLC, have delivered to you and each Other Purchaser a copy of a
Private Placement Memorandum, dated July 2004 (the “Memorandum”), relating to
the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Parent and its Subsidiaries, including the Company. This Agreement, the
Memorandum, the documents, certificates or other writings delivered to you by or
on behalf of the Company in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 5.5, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Memorandum,
or in one of the documents, certificates or other writings identified therein,
or in the financial statements listed in Schedule 5.5, since December 31, 2003,
there has been no change in the financial condition, operations, business or
properties of the Parent or any Subsidiary, including the Company, except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Parent or the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Memorandum or in the other documents,
certificates and other writings delivered to you by or on behalf of the Parent
or the Company specifically for use in connection with the transactions
contemplated hereby.

5.4. Organization and Ownership of Shares of Subsidiaries.

     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Parent’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Parent and each other Subsidiary, including the
Company, (ii) the Parent’s Affiliates, other than Subsidiaries, and (iii) the
Parent’s and the Company’s directors and senior officers.

6



--------------------------------------------------------------------------------



 



     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
and its Subsidiaries, including the Company, have been validly issued, are fully
paid and nonassessable and are owned by the Parent or another Subsidiary,
including the Company, free and clear of any Lien (except as otherwise disclosed
in Schedule 5.4).

     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

     (d) No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate, partnership or
limited liability company law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5. Financial Statements.

          The Parent has delivered to you and each Other Purchaser copies of the
consolidated financial statements of the Parent and its Subsidiaries, including
the Company, listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Parent and its Subsidiaries,
including the Company, as of the respective dates specified in such Schedule and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and to the absence of footnotes).

5.6. Compliance with Laws, Other Instruments, etc.

          The execution, delivery and performance by the Company and the Parent
of this Agreement and by the Company of the Notes will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Parent or any Subsidiary,
including the Company, under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
Material agreement or instrument to which the Parent or any Subsidiary,
including the Company, is bound or by which any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or

7



--------------------------------------------------------------------------------



 



ruling of any court, arbitrator or Governmental Authority applicable to the
Parent or any Subsidiary, including the Company, or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Parent or any Subsidiary, including the Company.

          The execution, delivery and performance by each of the Parent and each
Subsidiary Guarantor of the Guaranty to which it is a party will not (i)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Parent or such
Subsidiary Guarantor under, any agreement, or corporate charter or by-laws, to
which the Parent or such Subsidiary Guarantor is bound or by which the Parent or
such Subsidiary Guarantor or any of their properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Parent or such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Parent or such Subsidiary Guarantor.

5.7. Governmental Authorizations, etc.

          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Agreement or the Notes
or the execution, delivery or performance by the Parent of this Agreement or the
Parent Guaranty or by each Subsidiary Guarantor of the Subsidiary Guaranty.

5.8. Litigation; Observance of Statutes and Orders.

     (a) There are no actions, suits or proceedings pending or, to the knowledge
of the Parent or the Company, threatened against or affecting the Parent or any
Subsidiary, including the Company, or any property of the Parent or any
Subsidiary, including the Company, in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     (b) Neither the Parent nor any Subsidiary, including the Company, is in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including Environmental Laws and the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.9. Taxes.

          The Parent and its Subsidiaries, including the Company, have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their

8



--------------------------------------------------------------------------------



 



properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. Neither the Parent nor
the Company knows of any basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Parent and its Subsidiaries, including the
Company, in respect of Federal, state or other taxes for all fiscal periods are,
in the good faith judgment of the Parent, adequate. The federal income tax
liabilities of the Parent and its Subsidiaries, including the Company, have been
determined by the Internal Revenue Service and paid for all fiscal years up to
and including the fiscal year ended December 31, 2001.

5.10. Title to Property; Leases.

          The Parent and its Subsidiaries, including the Company, have good and
defensible title to their respective Material properties, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or acquired by the Company or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

5.11. Licenses, Permits, etc.

     (a) the Parent and its Subsidiaries, including the Company, own or possess
all licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto necessary for the conduct
of their businesses without known conflict with the rights of others;

     (b) to the knowledge of the Parent and the Company, no product of the
Parent or any Subsidiary, including the Company, infringes any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person; and

     (c) to the knowledge of the Parent, there is no violation by any Person of
any right of the Parent or any of its Subsidiaries, including the Company, with
respect to any patent, copyright, service mark, trademark, trade name or other
right owned or used by the Parent or any of its Subsidiaries, including the
Company;

except, in each instance, for the lack of ownership or possession, conflicts or
violations that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



5.12. Compliance with ERISA.

     (a) The Parent and each ERISA Affiliate, including the Company, have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Parent nor any ERISA Affiliate, including the Company, has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Parent or any ERISA Affiliate, including the Company, or in the
imposition of any Lien on any of the rights, properties or assets of the Parent
or any ERISA Affiliate, including the Company, in either case pursuant to Title
I or IV of ERISA or to such penalty or excise tax provisions or to
Section 401(a)(29) or 412 of the Code, other than such liabilities or Liens as
could not be individually or in the aggregate Material.

     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

     (c) The Parent and its ERISA Affiliates, including the Company, have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

     (d) The expected postretirement benefit obligation (determined as of the
last day of the Parent’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Parent and its ERISA Affiliates, including the Company, is not
Material.

     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Parent and the Company in the first sentence of this Section 5.12(e) is made
in reliance upon and subject to the accuracy of your representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by you.

10



--------------------------------------------------------------------------------



 



5.13. Private Offering by the Company.

          None of the Parent, the Company or anyone acting on their behalf has
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than you, the Other Purchasers and not more than
two other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. None of the Parent, the Company or anyone
authorized to act on their behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act.

5.14. Use of Proceeds; Margin Regulations.

          The Company will apply the proceeds of the sale of the Notes to repay
Debt as set forth in Schedule 5.14 and for general corporate purposes. No part
of the proceeds from the sale of the Notes will be used, directly or indirectly,
for the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute
more than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

5.15. Existing Debt.

     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Debt of the Parent and its Subsidiaries,
including the Company, as of June 30, 2004, since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or its Subsidiaries. Neither
the Parent nor any Subsidiary, including the Company, is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Parent or such Subsidiary, including the Company,
and no event or condition exists with respect to any Debt of the Parent or any
Subsidiary, including the Company, that would permit (or that with notice or the
lapse of time, or both, could permit) one or more Persons to cause such Debt to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

     (b) Except as disclosed in Schedule 5.15, neither the Parent nor any
Subsidiary, including the Company, has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.4.

11



--------------------------------------------------------------------------------



 



5.16. Foreign Assets Control Regulations, Anti-Terrorism Order, etc.

          Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (c) the Anti-Terrorism Order or
(d) the United States Foreign Corrupt Practices Act of 1997, as amended. Without
limiting the foregoing, neither Company nor any Subsidiary (i) is a blocked
person described in the Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism
Order or (ii) engages in any dealings or transactions, or is otherwise
associated, with any such person.

5.17. Status under Certain Statutes.

          Neither the Parent nor any Subsidiary, including the Company, is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 1935, as amended, the Interstate Commerce
Act, as amended by the ICC Termination Act, as amended, or the Federal Power
Act, as amended.

5.18. Environmental Matters.

          Neither the Parent nor any Subsidiary, including the Company, has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Parent or any of
its Subsidiaries, including the Company, or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect. Except as otherwise disclosed to you in writing,

     (a) neither the Parent nor any Subsidiary, including the Company, has
knowledge of any facts which could give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect;

     (b) neither the Parent nor any Subsidiary, including the Company, has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them and has not disposed of any Hazardous Materials in a
manner contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and

     (c) all buildings on all real properties now owned, leased or operated by
the Parent or any of its Subsidiaries, including the Company, are in compliance
with applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



5.19. Solvency of Subsidiary Guarantors.

          After giving effect to the transactions contemplated herein and after
giving due consideration to any rights of contribution (i) each Subsidiary
Guarantor has received fair consideration and reasonably equivalent value for
the incurrence of its obligations under the Subsidiary Guaranty, (ii) the fair
value of the assets of each Subsidiary Guarantor (both at fair valuation and at
present fair saleable value) exceeds its liabilities, (iii) each Subsidiary
Guarantor is able to and expects to be able to pay its debts as they mature, and
(iv) each Subsidiary Guarantor has capital sufficient to carry on its business
as conducted and as proposed to be conducted.

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

          You represent that you are purchasing the Notes for your own account
or for one or more separate accounts maintained by you or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of your or their property shall at all times be
within your or their control. You understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. You represent that you are an “accredited
investor” within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501
of Regulation D under the Securities Act.

6.2. Source of Funds.

          You represent that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
you to pay the purchase price of the Notes to be purchased by you hereunder:

     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

13



--------------------------------------------------------------------------------



 



     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued August 12,
1991) and, except as you have disclosed to the Obligors in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or

     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in any Obligor and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Obligors
in writing pursuant to this clause (d); or

     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in any Obligor and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Obligors in writing pursuant to this clause (e); or

     (f) the Source is a governmental plan; or

     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (g); or

14



--------------------------------------------------------------------------------



 



     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

7. INFORMATION AS TO THE PARENT AND THE COMPANY.

7.1. Financial and Business Information.

          The Parent will deliver to each holder of Notes that is an
Institutional Investor:

     (a) Quarterly Statements — within 60 days (or such other shorter period
within which Quarterly Reports on Form 10-Q are required to be timely filed with
the Securities and Exchange Commission, including any extension permitted by
Rule 12b-25 of the Exchange Act) after the end of each quarterly fiscal period
in each fiscal year of the Parent (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of,

     (i) a consolidated balance sheet of the Parent and its Subsidiaries,
including the Company, as at the end of such quarter,

     (ii) consolidated statements of income and shareholders’ equity of the
Parent and its Subsidiaries, including the Company, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter, and

     (iii) consolidated statements of cash flows of the Parent and its
Subsidiaries, including the Company, for such quarter or (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Quarterly Report on Form 10-Q prepared in compliance with
the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(a);

     (b) Annual Statements — within 105 days (or such other shorter period
within which Annual Reports on Form 10-K are required to be timely filed with
the Securities and Exchange Commission, including any extension permitted by
Rule 12b-25 of the Exchange Act) after the end of each fiscal year of the
Parent, duplicate copies of,

15



--------------------------------------------------------------------------------



 



     (i) a consolidated balance sheet of the Parent and its Subsidiaries,
including the Company, as at the end of such year, and

     (ii) consolidated statements of income, shareholders’ equity and cash flows
of the Parent and its Subsidiaries, including the Company, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized regional or national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that the delivery within the time period specified above of the
Parent’s Annual Report on Form 10-K for such fiscal year (together with the
Parent’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission shall be deemed to satisfy
the requirements of this Section (b);

     (c) Unrestricted Subsidiaries — if, at the time of delivery of any
financial statements pursuant to Section 7.1(a) or (b), Unrestricted
Subsidiaries account for more than 10% of (i) the consolidated total assets of
the Parent and its Subsidiaries, including the Company, reflected in the
consolidated balance sheet included in such financial statements or (ii) the
consolidated revenues of the Parent and its Subsidiaries, including the Company,
reflected in the consolidated statement of income included in such financial
statements, an unaudited balance sheet for all Unrestricted Subsidiaries taken
as whole as at the end of the fiscal period included in such financial
statements and the related unaudited statements of income, stockholders’ equity
and cash flows for such Unrestricted Subsidiaries for such period, together with
consolidating statements reflecting all eliminations or adjustments necessary to
reconcile such group financial statements to the consolidated financial
statements of the Parent and its Subsidiaries, including the Company, shall be
delivered together with the financial statements required pursuant to
Sections 7.1(a) and (b);

     (d) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Parent or any Subsidiary, including the Company, to public securities
holders generally, and (ii) each regular or periodic report, each registration
statement that shall have become effective (without exhibits except as expressly
requested by such holder), and each final prospectus and all amendments thereto
filed by the Parent or any Subsidiary, including the Company, with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material;

16



--------------------------------------------------------------------------------



 



     (e) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Parent or the Company
is taking or proposes to take with respect thereto;

     (f) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Parent
or an ERISA Affiliate, including the Company, proposes to take with respect
thereto:

     (i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Parent or an ERISA Affiliate, including the
Company, pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Parent or an ERISA
Affiliate, including the Company, pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;

     (g) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

     (h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent or any of its Subsidiaries, including the
Company, or relating to the ability of the Parent or the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes.

17



--------------------------------------------------------------------------------



 



7.2. Officer’s Certificate.

          Each set of financial statements delivered to a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Parent was in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Parent and its
Subsidiaries, including the Company, from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Parent or any Subsidiary,
including the Company, to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Parent or the Company
shall have taken or proposes to take with respect thereto.

7.3. Inspection.

          The Parent and the Company will permit the representatives of each
holder of Notes that is an Institutional Investor:

     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent or the
Company, to visit the principal executive office of the Parent or the Company,
to discuss the affairs, finances and accounts of the Parent and its
Subsidiaries, including the Company, with the Parent’s and the Company’s
officers, and (with the consent of the Parent and the Company, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of the Parent and the Company which consent will not be unreasonably
withheld), to visit the other offices and properties of the Parent and each
Subsidiary, including the Company, all at such reasonable times and as often as
may be reasonably requested in writing; and

     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Parent or any Subsidiary, including the Company, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss

18



--------------------------------------------------------------------------------



 



their respective affairs, finances, and accounts with their respective officers
and independent public accountants (and by this provision the Parent and the
Company authorize said accountants to discuss the affairs, finances and accounts
of the Parent and its Subsidiaries, including the Company), all at such times
and as often as may be requested.

8. PREPAYMENT OF THE NOTES.

8.1. No Scheduled Prepayments.

          No regularly scheduled prepayments are due on the Notes prior to their
stated maturity.

8.2. Optional Prepayments with Make-Whole Amount.

          The Company may, at its option, upon notice as provided below, prepay
at any time all, or from time to time any part of, the Notes in an amount not
less than $1,000,000 in the aggregate in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

8.3. Allocation of Partial Prepayments.

          In the case of each partial prepayment of the Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

8.4. Maturity; Surrender, etc.

          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and Make-

19



--------------------------------------------------------------------------------



 



Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

8.5. Purchase of Notes.

          Neither the Parent nor the Company will, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 30 Business Days. If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least ten Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

8.6. Make-Whole Amount.

          The term “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.

     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, .50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as the “PX1 Screen” on the Bloomberg Financial Market Service (or such other
display as may replace the PX1 Screen on Bloomberg Financial Market Service) for
actively traded U.S. Treasury

20



--------------------------------------------------------------------------------



 



securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable, the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than the Remaining Average Life.

     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
could be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

9. AFFIRMATIVE COVENANTS.

          Each of the Parent and the Company covenants that so long as any of
the Notes are outstanding:

9.1. Compliance with Law.

          The Parent and the Company will, and will cause each other Subsidiary
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is

21



--------------------------------------------------------------------------------



 



subject, including, Environmental Laws, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

          The Parent and the Company will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if customary
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

9.3. Maintenance of Properties.

          The Parent and the Company will, and will cause each Restricted
Subsidiary to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Parent or any Subsidiary, including the Company, from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.4. Payment of Taxes.

          The Parent and the Company will, and will cause each other Subsidiary
to, file all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Parent or any Subsidiary, including
the Company, provided that neither the Parent nor any Subsidiary, including the
Company, need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Parent or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Parent
or a Subsidiary, including the Company, has established adequate reserves
therefor in accordance with GAAP on the books of the Parent or such Subsidiary
or (ii) the nonpayment of all such taxes and assessments in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



9.5. Corporate Existence, etc.

          Each of the Parent and the Company will at all times preserve and keep
in full force and effect its corporate existence. Subject to Sections 10.5 and
10.6, the Parent and the Company will at all times preserve and keep in full
force and effect the corporate existence of each Restricted Subsidiary (unless
merged into the Parent or a Wholly Owned Restricted Subsidiary, including the
Company) and all rights and franchises of the Parent and its Restricted
Subsidiaries, including the Company, unless, in the good faith judgment of the
Parent, the termination of or failure to preserve and keep in full force and
effect each corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

9.6. Additional Subsidiary Guarantors.

          The Parent and the Company will cause any Subsidiary that (whether or
not required by the terms of the Credit Agreement) is to become a party to, or
guarantee, Debt in respect of the Credit Agreement or any other Senior Debt, to
enter into the Subsidiary Guaranty concurrently therewith and as a part thereof
to deliver to each of the holders:

     (a) a copy of an executed joinder to the Subsidiary Guaranty;

     (b) a certificate signed by a Responsible Officer confirming the accuracy
of the representations and warranties in Sections 5.2, 5.6, 5.7 and 5.19, with
respect to such Subsidiary and the Subsidiary Guaranty as it relates to such
Subsidiary, as applicable; and

     (c) an opinion of counsel (who may be counsel for the Company) reasonably
satisfactory to the Required Holders addressed to each holder of the Notes to
the effect that the Subsidiary Guaranty of such Person has been duly authorized,
executed and delivered and that the Subsidiary Guaranty constitutes the legal,
valid and binding contract and agreement of such Person enforceable in
accordance with its terms, except as an enforcement of such terms may be limited
by bankruptcy, insolvency, fraudulent conveyance and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

9.7. Ranking of Notes.

          The Debt evidenced by the Notes will at all times rank at least pari
passu with all of the Company’s outstanding unsecured Senior Debt.

10. NEGATIVE COVENANTS.

          Each of the Parent and the Company covenants that so long as any of
the Notes are outstanding:

10.1. Consolidated Debt.

          The Parent will not permit the ratio of Consolidated Debt (as of the
end of any fiscal quarter of the Parent) to Consolidated EBITDA (for the
Parent’s then most recently

23



--------------------------------------------------------------------------------



 



completed four fiscal quarters) (a) to be greater than 3.50 to 1.00 at any time
or (b) to be greater than 3.25 to 1.00 for more than two consecutive fiscal
quarters.

10.2. Interest Coverage.

          The Parent will not permit the ratio of Consolidated EBIT to
Consolidated Interest Expense (in each case for the Parent’s then most recently
completed four fiscal quarters) to be less than 2.0 to 1.0 at any time.

10.3. Priority Debt.

          The Parent and the Company will not permit Priority Debt to exceed 20%
of Consolidated Net Worth (determined as of the end of the Parent’s most
recently completed fiscal quarter) at any time.

10.4. Liens.

          The Parent and the Company will not, and will not permit any
Restricted Subsidiary to, permit to exist, create, assume or incur, directly or
indirectly, any Lien on its properties or assets, whether now owned or hereafter
acquired, unless the Notes are equally and ratably secured by a Lien on the same
property and assets pursuant to an agreement reasonably acceptable to the
Required Holders, except:

     (a) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;

     (b) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, lessors’, carriers’, operators’,
warehousemen’s, mechanics’, materialmen’s and other similar Liens) and Liens to
secure the performance of bids, tenders, leases or trade contracts, or to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money;

     (c) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate, do not materially impair
the use or value of the property or assets subject thereto;

     (d) any attachment or judgment Lien, unless the judgment it secures has
not, within 60 days after the entry thereof, been discharged or execution
thereof stayed pending appeal, or has not been discharged within 60 days after
the expiration of any such stay;

24



--------------------------------------------------------------------------------



 



     (e) Liens securing Debt of a Restricted Subsidiary to the Parent or to
another Restricted Subsidiary, including the Company;

     (f) Liens (i) existing on property at the time of its acquisition by the
Parent or a Restricted Subsidiary, including the Company, and not created in
contemplation thereof, whether or not the Debt secured by such Lien is assumed
by the Parent or a Restricted Subsidiary; including the Company, or (ii) on
property created contemporaneously with its acquisition or within 365 days of
the acquisition or completion of construction or development thereof to secure
or provide for all or a portion of the purchase price or cost of the
acquisition, construction or development of such property after the date of
Closing; or (iii) existing on property of a Person at the time such Person is
merged or consolidated with, or becomes a Restricted Subsidiary of, or
substantially all of its assets are acquired by, the Parent or a Restricted
Subsidiary, including the Company, and not created in contemplation thereof;
provided that in the case of clauses (i), (ii) and (iii) such Liens do not
extend to additional property of the Parent or any Restricted Subsidiary,
including the Company, (other than property that is an improvement to or is
acquired for specific use in connection with the subject property) and that the
aggregate principal amount of Debt secured by each such Lien does not exceed the
fair market value (determined in good faith by one or more officers of the
Parent to whom authority to enter into such transaction has been delegated by
the board of directors of the Parent) of the property subject thereto;

     (g) Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (e), (f) and (g), provided that (i) there is no increase
in the principal amount or decrease in maturity of the Debt secured thereby at
the time of such extension, renewal or replacement, (ii) any new Lien attaches
only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist; and

     (h) Liens securing Debt not otherwise permitted by paragraphs (a) through
(g) of this Section 10.4, provided that Priority Debt does not exceed 20% of
Consolidated Net Worth at any time.

10.5. Mergers, Consolidations, etc.

          The Parent and the Company will not, and will not permit any
Restricted Subsidiary to, consolidate with or merge with any other Person or
convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except that:

     (a) the Company may consolidate or merge with the Parent or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to the Parent, provided that the Parent is
the successor or survivor; and

25



--------------------------------------------------------------------------------



 



     (b) the Parent may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:

     (i) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease of all
or substantially all of the assets of the Parent as an entirety, as the case may
be, shall be a solvent corporation organized and existing under the laws of the
United States or any state thereof (including the District of Columbia), and, if
the Parent is not such corporation, such corporation (y) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Parent Guaranty and (z) shall have caused to be delivered to each holder of
any Notes an opinion of outside counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and

     (ii) after giving effect to such transaction, no Default or Event of
Default shall exist; and

     (c) any Restricted Subsidiary other than the Company may (x) merge into the
Parent or the Company (provided that the Parent or the Company is the surviving
entity) or another Restricted Subsidiary or (y) sell, transfer or lease all or
any part of its assets to the Parent or the Company or another Restricted
Subsidiary, or (z) merge or consolidate with, or sell, transfer or lease all or
substantially all of its assets to, any Person in a transaction that is
permitted by Section 10.6 or, as a result of which, such Person becomes a
Restricted Subsidiary; provided in each instance set forth in clauses
(x) through (z) that, immediately after giving effect thereto, there shall exist
no Default or Event of Default;

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Parent shall have the effect of releasing the Parent or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.5 from its liability under this Agreement or the
Notes.

10.6. Sale of Assets.

          Except as permitted by Section 10.5, the Parent and the Company will
not, and will not permit any Restricted Subsidiary to, sell, lease, transfer or
otherwise dispose of, including by way of merger (collectively a “Disposition”),
any assets, including capital stock of Subsidiaries, in one or a series of
transactions, to any Person, other than:

     (a) Dispositions in the ordinary course of business;

     (b) Dispositions by a Restricted Subsidiary, including the Company, to the
Parent or another Restricted Subsidiary, including the Company;

26



--------------------------------------------------------------------------------



 



     (c) Dispositions not otherwise permitted by clauses (a) or (b) of this
Section 10.6, provided that the aggregate net book value of all assets so
disposed of in any fiscal year pursuant to this Section 10.6(c) does not exceed
10% of Consolidated Total Assets as of the end of the immediately preceding
fiscal year.

Notwithstanding the foregoing provisions of this Section 10.6, the Parent may,
or may permit any Restricted Subsidiary, including the Company to, make a
Disposition and the assets subject to such Disposition shall not be subject to
or included in any of the limitations or the computation contained in foregoing
Section 10.6(c) of the preceding sentence if:

     (A) such assets are leased back by the Parent or any Restricted Subsidiary,
including the Company, as lessee, within 365 days of the original acquisition or
construction thereof by the Parent or such Restricted Subsidiary, including the
Company; or

     (B) the net proceeds from such Disposition are within 365 days of such
Disposition:

     (i) reinvested in productive assets used in carrying on the business of the
Parent and its Restricted Subsidiaries, including the Company; or

     (ii) applied to the payment or prepayment of any outstanding Senior Debt
(including the Notes) of the Parent or any Restricted Subsidiary, including the
Company.

Any prepayment of Notes pursuant to this Section 10.6 shall be in accordance
with Sections 8.2 and 8.3, without regard to the minimum prepayment requirements
of Section 8.2.

10.7. Designation of Restricted and Unrestricted Subsidiaries.

          The Parent may designate any Restricted Subsidiary as an Unrestricted
Subsidiary and any Unrestricted Subsidiary as a Restricted Subsidiary by notice
in writing given to the holders of the Notes; provided that,

     (a) if such Subsidiary initially is designated a Restricted Subsidiary,
then such Restricted Subsidiary may be subsequently designated as an
Unrestricted Subsidiary and such Unrestricted Subsidiary may be subsequently
designated as a Restricted Subsidiary, but no further changes in designation may
be made;

     (b) if such Subsidiary initially is designated an Unrestricted Subsidiary,
then such Unrestricted Subsidiary may be subsequently designated as a Restricted
Subsidiary and such Restricted Subsidiary may be subsequently designated as an
Unrestricted Subsidiary, but no further changes in designation may be made;

     (c) the Parent may not designate a Restricted Subsidiary as an Unrestricted
Subsidiary unless: (i) such Restricted Subsidiary does not own, directly or
indirectly, any

27



--------------------------------------------------------------------------------



 



Debt or capital stock of the Parent or any other Restricted Subsidiary,
including the Company, (ii) such designation, considered as a sale of assets, is
permitted pursuant to Section 10.6, and (iii) immediately before and after such
designation there exists no Default or Event of Default;

     (d) notwithstanding Section 10.4(g), if an Unrestricted Subsidiary is
designated as a Restricted Subsidiary, all outstanding Debt and Liens of such
Subsidiary shall be deemed to have been incurred as of the date of such
designation; and

     (e) the Parent may not designate the Company or any Subsidiary Guarantor an
Unrestricted Subsidiary.

10.8. Nature of Business.

          The Parent and the Company will not, and will not permit any other
Restricted Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Parent and its Restricted Subsidiaries,
including the Company, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business of the Parent and
its Restricted Subsidiaries, including the Company, taken as a whole, as
described in the Memorandum.

10.9. Transactions with Affiliates.

          The Parent and the Company will not, and will not permit any other
Restricted Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Parent, the Company or another
Restricted Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Parent’s, the Company’s or such Restricted
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Parent, the Company or such Restricted Subsidiary than would be obtainable
in a comparable arm’s-length transaction with a Person not an Affiliate.

11. EVENTS OF DEFAULT.

          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:

     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

     (c) the Parent or the Company defaults in the performance of or compliance
with any term contained in Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6; or

28



--------------------------------------------------------------------------------



 



     (d) the Parent or the Company defaults in the performance of or compliance
with any term contained herein (other than those referred to in paragraphs (a),
(b) and (c) of this Section 11) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Parent or the Company receiving written notice of such
default from any holder of a Note; or

     (e) any representation or warranty made in writing by or on behalf of the
Company or any Guarantor or by any officer of the Company or any Guarantor in
this Agreement, the Parent Guaranty, the Subsidiary Guaranty or in any writing
furnished in connection with the transactions contemplated hereby or thereby
proves to have been false or incorrect in any material respect on the date as of
which made; or

     (f) (i) the Company, any Guarantor or any Restricted Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest in excess of $50,000 on
any Debt that is outstanding in an aggregate principal amount exceeding
$5,000,000 beyond any period of grace provided with respect thereto, or (ii) the
Company or any Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt that is outstanding in an
aggregate principal amount exceeding $5,000,000 or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, or one or more Persons are entitled to declare such Debt to be, due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Debt to convert such Debt into equity interests), (x) the Company, any Guarantor
or any Restricted Subsidiary has become obligated to purchase or repay Debt in
an aggregate principal amount exceeding $5,000,000 before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right to require the Company, any Guarantor or any Restricted
Subsidiary so to purchase or repay such Debt; or

     (g) the Company, any Guarantor or any Material Subsidiary (i) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

     (h) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company, any Guarantor or any Material
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or

29



--------------------------------------------------------------------------------



 



approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any Guarantor or any Material Subsidiary, or any
such petition shall be filed against the Company, any Guarantor or any Material
Subsidiary and such petition shall not be dismissed within 60 days; or

     (i) a final judgment or judgments for the payment of money aggregating in
excess of $5,000,000 are rendered against one or more of the Company, any
Guarantor and any Restricted Subsidiaries, which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Parent, the
Company or any other ERISA Affiliate that a Plan may become a subject of any
such proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans determined
in accordance with Title IV of ERISA, shall exceed $5,000,000, (iv) the Parent,
the Company or any other ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Parent, the Company or any other ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Parent or any Restricted Subsidiary, including
the Company, establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Parent or any Restricted Subsidiary, including the Company,
thereunder; and any such event or events described in clauses (i) through
(vi) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

     (k) any Guarantor defaults in the performance of or compliance with any
term contained in either of the Guaranties or either of the Guaranties ceases to
be in full force and effect, except as provided in Section 1.2(b), or is
declared to be null and void in whole or in material part by a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by any of the Parent, the Company or
any Subsidiary Guarantor or any of them renounces any of the same or denies that
it has any or further liability thereunder.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

30



--------------------------------------------------------------------------------



 



12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

     (a) If an Event of Default with respect to the Parent or the Company
described in paragraph (g) or (h) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 65% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon and (y) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

31



--------------------------------------------------------------------------------



 



12.3. Rescission.

          At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of more than 65% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, etc.

          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all reasonable costs and expenses of such holder
incurred in any enforcement or collection under this Section 12, including
reasonable attorneys’ fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

13.2. Transfer and Exchange of Notes.

          Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer,

32



--------------------------------------------------------------------------------



 



duly endorsed or accompanied by a written instrument of transfer duly executed
by the registered holder of such Note or his attorney duly authorized in writing
and accompanied by the address for notices of each transferee of such Note or
part thereof), the Company shall execute and deliver within five Business Days,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1(a). Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$500,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $500,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

13.3. Restriction on Transfer to Competitor.

          So long as no Event of Default has occurred and is continuing, you and
each subsequent holder of a Note agree not to transfer all or any portion of a
Note to any Competitor of the Company. As used herein, the term “Competitor”
means any Person (including any Subsidiary or Affiliate thereof) primarily
engaged in the residential and commercial electrical copper wire industry;
provided that such term shall not include any bank, trust company, savings and
loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form.

13.4. Replacement of Notes.

          Upon receipt by the Company of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

     (b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver within five Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been

33



--------------------------------------------------------------------------------



 



paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

          Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in
Chicago, Illinois at the principal office of Bank of America, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

          So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by you under this Agreement and
that has made the same agreement relating to such Note as you have made in this
Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

          Whether or not the transactions contemplated hereby are consummated,
the Parent or the Company will pay all reasonable costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required,
local or other counsel) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Notes or the
Guaranties (whether or not such amendment, waiver or consent becomes effective),
including: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes or the Guaranties or in responding

34



--------------------------------------------------------------------------------



 



to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement, the Notes or the Guaranties, or by reason of
being a holder of any Note, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Parent or any Restricted Subsidiary, including the Company, or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information, and all subsequent annual and interim filings of documents and
financial information related to this Agreement, with the Securities Valuation
Office of the National Association of Insurance Commissioners or any successor
organization succeeding to the authority thereof. The Parent or the Company will
pay, and will save you and each other holder of a Note harmless from, all claims
in respect of any fees, costs or expenses if any, of brokers and finders (other
than those retained by you).

15.2. Survival.

          The obligations of the Parent and the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note. All statements contained in any certificate or other instrument
delivered by or on behalf of the Parent or the Company pursuant to this
Agreement or the Guaranties shall be deemed representations and warranties of
the Parent and the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and the Guaranties embody the entire
agreement and understanding between you and the Parent and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

          This Agreement, the Notes, the Parent Guaranty and the Subsidiary
Guaranty may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Parent, the Company and the Subsidiary Guarantors, if
parties thereto, and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment

35



--------------------------------------------------------------------------------



 



of principal of, or reduce the rate or change the time of payment or method of
computation of interest or of the Make-Whole Amount on, the Notes, (ii) change
the percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

     (a) Solicitation. The Parent and the Company will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

     (b) Payment. The Parent and the Company will not directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security, to any holder of
Notes as consideration for or as an inducement to the entering into by any
holder of Notes or any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

17.3. Binding Effect, etc.

          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Parent, the Company and the Subsidiaries
(in each case, if a party thereto) without regard to whether such Note has been
marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon.
No course of dealing between the Parent or the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” or “the Agreement” and references thereto shall mean
this Agreement as it may from time to time be amended or supplemented.

17.4. Notes held by Company, etc.

          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of

36



--------------------------------------------------------------------------------



 



the holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

18. NOTICES.

          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

     (i) if to you or your nominee, to you or it at the address specified for
such communications in Schedule A, or at such other address as you or it shall
have specified to the Company in writing,

     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

     (iii) if to the Company, the Parent or any Subsidiary Guarantor, to the
Company at its address set forth at the beginning hereof to the attention of the
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

19. REPRODUCTION OF DOCUMENTS.

          This Agreement and all documents relating thereto, including
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by you at the Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to you, may be reproduced by you by any photographic,
photostatic, microfilm, microcard, miniature photographic or other similar
process and you may destroy any original document so reproduced. The Company
agrees and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

20. CONFIDENTIAL INFORMATION.

          For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Parent, the Company or any
Subsidiary in

37



--------------------------------------------------------------------------------



 



connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Parent, the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to you prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by you or any Person acting on your behalf,
(c) otherwise becomes known to you other than through disclosure by the Parent,
the Company or any Subsidiary, or (d) constitutes financial statements delivered
to you under Section 7.1 that are otherwise publicly available. You will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, trustees, officers, employees,
agents, attorneys and Affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes),
(ii) your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Parent or the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over you, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about your investment portfolio or (viii) any other Person
to which such delivery or disclosure may be necessary or appropriate (w) to
effect compliance with any law, rule, regulation or order applicable to you,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which you are a party or (z) if an Event of Default has
occurred and is continuing, to the extent you may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under your Notes and this Agreement.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

21. SUBSTITUTION OF PURCHASER.

          You shall have the right to substitute any one of your Affiliates as
the purchaser of the Notes that you have agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word

38



--------------------------------------------------------------------------------



 



shall be deemed to refer to such Affiliate in lieu of you. In the event that
such Affiliate is so substituted as a purchaser hereunder and such Affiliate
thereafter transfers to you all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, wherever the word “you” is
used in this Agreement (other than in this Section 21), such word shall no
longer be deemed to refer to such Affiliate, but shall refer to you, and you
shall have all the rights of an original holder of the Notes under this
Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including any subsequent holder of a Note)
whether so expressed or not.

22.2. Payments Due on Non-Business Days.

          Anything in this Agreement or the Notes to the contrary
notwithstanding, any payment of principal of or Make-Whole Amount or interest on
any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day.

22.3. Severability.

          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.4. Construction.

          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

22.5. Counterparts.

          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

39



--------------------------------------------------------------------------------



 



22.6. Governing Law.

          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

22.7. Limitation on Interest.

          You and the Other Purchasers, other holders of the Notes, the Company,
Parent, the Subsidiary Guarantors, and any other parties to the Note Documents
intend to contract in strict compliance with applicable usury law from time to
time in effect. In furtherance thereof such Persons stipulate and agree that
none of the terms and provisions contained herein or in the Notes shall ever be
construed to create a contract to pay, for the use, forbearance or detention of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect. Neither the Company, nor
Parent, nor the Subsidiary Guarantors nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Note Documents which may be in conflict or apparent conflict
herewith. You and the Other Purchasers and other holders of the Notes expressly
disavow any intention to contract for, charge, or collect excessive unearned
interest or finance charges in the event the maturity of any Note is
accelerated. If (a) the maturity of any Note is accelerated for any reason,
(b) any Note is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) you or any Other
Purchaser or any other holder of any Note shall otherwise collect moneys that
are determined to constitute interest that would otherwise increase the interest
on any or all of the Notes to an amount in excess of that permitted to be
charged by applicable law then in effect, then all sums determined to constitute
interest in excess of such legal limit shall, without penalty, be promptly
applied to reduce the then outstanding principal of the related Notes or, at
such Purchaser’s or holder’s option, promptly returned to the Company or other
payor thereof upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstance, exceeds the maximum
amount permitted under applicable law, you and the Other Purchasers, other
holders of the Notes, the Company, Parent, the Subsidiary Guarantors (and any
other payors thereof) shall to the greatest extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the instruments evidencing
the Notes in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable law. In the event
applicable law provides for an interest ceiling under Chapter 303 of the Texas
Finance Code (the “Texas Finance Code”) as amended, to the extent that the Texas
Finance Code is mandatorily applicable to you or any Other Purchaser or any
other

40



--------------------------------------------------------------------------------



 



holder of any Note, for that day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code, provided that if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

22.8. Submission to Jurisdiction.

          Any litigation based hereon, or arising out of, under or in connection
with this Agreement or the Notes, may be brought and maintained in the courts of
the State of Illinois or in the United States District Court for the Northern
District of Illinois. Each of the Company and the Parent expressly and
irrevocably submits to the jurisdiction of the courts of the State of Illinois
and of the United States District Court for the Northern District of Illinois
for the purpose of any such litigation as set forth above. Each of the Company
and the Parent further irrevocably consents to the service of process by
registered mail, postage prepaid, to the address specified in Section 18 or by
personal service within or without the State of Illinois. Each of the Company
and the Parent expressly and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of venue
of any such litigation brought in any such court referred to above and any claim
that any such litigation has been brought in an inconvenient forum.

22.9. Waiver of Jury Trial.

          Each of the Company and the Parent waives any right to a trial by jury
in any action or proceeding to enforce or defend any rights under this Agreement
or under any amendment, instrument, document or Agreement delivered or that may
in the future be delivered in connection herewith and agrees that any such
action or proceeding shall be tried before a court and not before a jury.

* * * * *

41



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you,
the Company and the Parent.

     

  Very truly yours,
 
   

  ENCORE WIRE LIMITED

  By its General Partner, EWC GP CORP.
 
   

  By: /s/ DANIEL L. JONES

  Name: Daniel L. Jones

  Title: President
 
   

  ENCORE WIRE CORPORATION
 
   

  By: /s/ DANIEL L. JONES

  Name: Daniel L. Jones

  Title: President

S-1



--------------------------------------------------------------------------------



 



The foregoing is agreed to as of the date thereof.

HARTFORD LIFE INSURANCE COMPANY
By: Hartford Investment Services, Inc.
Its Agent and Attorney-in-Fact

By: /s/ RONALD A. MENDEL
Name: Ronald A. Mendel
Title: Managing Director

S-2



--------------------------------------------------------------------------------



 



GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By: /s/ TAD ANDERSON
Name: Tad Anderson
Title: Manager, Investments

By: /s/ J.G. LOWERY
Name: J.G. Lowery
Title: Assistant Vice President, Investments

LONDON LIFE INSURANCE COMPANY

By: /s/ B.R. ALLISON
Name: B.R. Allison
Title: Senior Vice-President

By: /s/ D.B.E. AYERS
Name: D.B.E. Ayers
Title: Manager

LONDON LIFE AND CASULATY REINSURANCE CORPORATION

By: Orchard Capital Management, LLC as Investment Advisor

By: /s/ TAD ANDERSON
Name: Tad Anderson
Title: Manager, Investments

By: /s/ J.G. LOWERY
Name: J.G. Lowery
Title: Assistant Vice President, Investments

S-3



--------------------------------------------------------------------------------



 



SCHEDULE A

INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

Hartford Life Insurance Company
  $ 5,000,000  
 
  $ 5,000,000  

Register Notes in name of: Hartford Life Insurance Company

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No. 021000021
Chase NYC/Cust
A/C # 900-9-000200 for F/C/T G06609-LCA
Attn: Bond Interest/Principal — Encore Wire Ltd.
5.27% Senior Notes Series 2004-A due August 27, 2011

PPN # 29263@ AA 7 Prin $                    Int $                   

(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

Hartford Investment Management Company
c/o Portfolio Support
P.O. Box 1744
Hartford, Connecticut 06144-1744
Telefacsimile: (860) 297-8875/8876

(3) All other communications shall be delivered or mailed to:

Hartford Investment Management Company
c/o Investment Department-Private Placements
P.O. Box 1744
Hartford, Connecticut 06144-1744
Telefacsimile: (860) 297-8884

Schedule A

 



--------------------------------------------------------------------------------



 



(4) Notes are to be delivered to:

JP Morgan Chase
North America Insurance
3 Chase MetroTech Center- 5th Floor South
Brooklyn, New York 11245
Attn: Bettye Carrera
Custody Account Number: G06609-LCA must appear on outside of envelope

Tax ID No. 06-0974148

Schedule A

2



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

Hartford Life Insurance Company
  $ 5,000,000  
 
  $ 5,000,000  
 
  $ 5,000,000  

Register Notes in name of: Hartford Life Insurance Company

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No. 021000021
Chase NYC/Cust
A/C # 900-9-000200 for F/C/T G06610-LFA
Attn: Bond Interest/Principal — Encore Wire Ltd.
5.27% Senior Notes Series 2004-A due August 27, 2011

PPN # 29263@ AA 7 Prin $__________ Int $____________

(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

Hartford Investment Management Company
c/o Portfolio Support
P.O. Box 1744
Hartford, Connecticut 06144-1744
Telefacsimile: (860) 297-8875/8876

(3) All other communications shall be delivered or mailed to:

Hartford Investment Management Company
c/o Investment Department-Private Placements
P.O. Box 1744
Hartford, Connecticut 06144-1744
Telefacsimile: (860) 297-8884

Schedule A

3



--------------------------------------------------------------------------------



 



(4) Notes are to be delivered to:

JP Morgan Chase
North America Insurance
3 Chase MetroTech Center- 5th Floor South
Brooklyn, New York 11245
Attn: Bettye Carrera
Custody Account Number: G06610-LFA must appear on outside of envelope

Tax ID No. 06-0974148

Schedule A

4



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

Great-West Life & Annuity Insurance Company
  $ 4,000,000  

Register Notes in name of: Great-West Life & Annuity Insurance Company

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

              ABA #021-000-018 BKofNYC/CTR/BBK=IOC566     P&I Department — GWL
#640935
 
       

  Special Instructions:   1) security description (PPN# 29263@ AA 7),

      2) allocation of payment between principal and interest, and

      3) confirmation of principal balance.

(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

The Bank of New York
Institutional Custody Department, 14th Floor
One Wall Street
New York, New York 10286
Telecopier: (212) 635-8844

(3) All other communications shall be delivered or mailed to:

Great-West Life & Annuity Insurance Company
Attention: Investments Division
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Telecopier: (303) 737-6193

Schedule A

5



--------------------------------------------------------------------------------



 



(4) Notes are to be delivered to:

The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
Attention: Receive/Deliver Department — GWL #640935

Tax ID No. 84-0467907

Schedule A

6



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

Great-West Life & Annuity Insurance Company
  $ 6,000,000  

Register Notes in name of: Great-West Life & Annuity Insurance Company

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

              ABA #021-000-018 BKofNYC/CTR/BBK=IOC566     P&I Department — GWL
#140677     GWLA HEALTH ACCOUNT #140677
 
       

  Special Instructions:   1) security description (PPN# 29263@ AA 7),

      2) allocation of payment between principal and interest, and

      3) confirmation of principal balance.

(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

The Bank of New York
Attention: GWL&A Administrator
Institutional Custody Department, 14th Floor
One Wall Street
New York, New York 10286
Telecopier: (212) 635-8844

(3) All other communications shall be delivered or mailed to:

Great-West Life & Annuity Insurance Company
Attention: Investments Division
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Facsimile: (303) 737-6193

Schedule A

7



--------------------------------------------------------------------------------



 



(4) Notes are to be delivered to:

The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
Attention: Receive/Deliver Department — GWLA #140677

Tax ID No. 84-0467907

Schedule A

8



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

London Life Insurance Company
  $ 7,000,000  

Register Notes in name of: London Life Insurance Company

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

         

  Pay Through:   Wachovia Bank NA

      New York

      SWIFT Code: PNBPUS3NNYC

      Fed Routing: 026005092

       

  Intermediary Institution:   Bank of Montreal

      SWIFT BIC Address: BOFMCAT2FXM

      ACCOUNT No.: 2000192009836

      CHIPS UID: 192531

       

  Account with Institution:   Bank of Montreal

      335 Main Street, Winnipeg, Manitoba, Canada R3C 2R6

      Canadian Direct Payment Routing Number: 000105797

      Bank of Montreal: 0001

      Branch Transit Number: 05797

       

  Beneficiary:   Transit No. & Account No.: 05794700026

      London Life Insurance Company

      100 Osborne Street North

      Winnipeg, Manitoba, Canada R3C 3A5

       

  Special Instructions:   1) security description (PPN# 29263@ AA 7),

      2) allocation of payment between principal and interest, and

      3) confirmation of principal balance.

Schedule A

9



--------------------------------------------------------------------------------



 



(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

Bank of Montreal
335 Main Street
Winnipeg, Manitoba
Canada R3C 2R6
Facsimile: (204) 985-2123

(3) All other communications shall be delivered or mailed to:

London Life Insurance Company
Great-West Life Centre
100 Osborne Street North
Winnipeg, Manitoba
Canada R3C 3A5
Attention: Securities Administration -2C
Facsimile: (204) 946-8395



pc:  Great-West Life & Annuity Insurance Company
Attention: Investments Division
8515 E. Orchard Road, 3T2
Greenwood Village, Colorado 80111
Facsimile: (303) 737-6193

(4) Notes are to be delivered to:

London Life Insurance Company
Great-West Life Centre
100 Osborne Street North
Winnipeg, Manitoba
Canada R3C 3A5
Attention: Securities Administration -2C

Schedule A

10



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

              Principal Amount of Name of Purchaser

--------------------------------------------------------------------------------

  Notes to be Purchased

--------------------------------------------------------------------------------

London Life and Casualty Reinsurance Corporation
  $ 3,000,000  

Register Notes in name of: London Life and Casualty Reinsurance Corporation

(1) Payment shall be made by bank wire transfer of immediately available federal
funds, providing sufficient information to identify the source of the transfer,
the amount of interest and/or principal and the series of Notes, to:

ABA #011500010 Fleet Inv Services/A/C 050031338100101/
FBO LLCRC Life/0008843610

         

  Special Instructions:   1) security description (PPN# 29263@ AA 7),

      2) allocation of payment between principal and interest, and

      3) confirmation of principal balance.

(2) All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:

Fleet Bank
One Federal Street
Mail Code 10305A
Boston, Massachusetts 02210
Attention: Carol Carbone
Facsimile: (401) 278-3792

(3) All other communications shall be delivered or mailed to:

London Life and Casualty Reinsurance Corporation
c/o Orchard Capital Management, LLC
Attention: Investments Division
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111
Facsimile: (303) 737-6193

Schedule A

11



--------------------------------------------------------------------------------



 



(4) Notes are to be delivered to:

Fleet Bank
159 East Main Street
Mail Code NYUT37403D
Rochester, New York 14692
Attention: Mary Jo Didia

Tax ID No. 98-0107585

Schedule A

12



--------------------------------------------------------------------------------



 



SCHEDULE B

DEFINED TERMS

          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

          “Affiliate” means, at any time, and with respect to any Person,
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person, and (b) any Person beneficially owning or holding,
directly or indirectly, 15% or more of any class of voting or equity interests
of the Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
15% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Parent or the Company.

          “Anti-Terrorism Order” means Executive Order 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).

          “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Chicago, Illinois or New York City are required
or authorized to be closed.

          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

          “Closing” is defined in Section 3.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

          “Company” means Encore Wire Limited, a Texas limited partnership.

          “Confidential Information” is defined in Section 20.

          “Consolidated Debt” means, as of any date, outstanding Debt of the
Parent and its Restricted Subsidiaries, including the Company, as of such date,
determined on a consolidated basis in accordance with GAAP.

Schedule B

 



--------------------------------------------------------------------------------



 



          “Consolidated EBIT” means, for any period, the sum of Consolidated Net
Income for such period, plus, to the extent deducted in determining such
Consolidated Net Income, (i) Consolidated Interest Expense, (ii) federal, state,
local and foreign income, franchise, value added and similar taxes, and
(iii) other non-cash charges, except depreciation and amortization expense.

          “Consolidated EBITDA” means, for any period, the sum of Consolidated
Net Income for such period, plus, to the extent deducted in determining such
Consolidated Net Income, (i) Consolidated Interest Expense, (ii) federal, state,
local and foreign income, franchise, value added and similar taxes,
(iii) depreciation and amortization expense and (iv) other non-cash charges. If,
during the period for which Consolidated EBITDA is being calculated, the Parent
or a Restricted Subsidiary, including the Company, has acquired one or more
Persons (or the assets thereof) or divested one or more Restricted Subsidiaries
(or the assets thereof), Consolidated EBITDA shall be calculated on a pro forma
basis as if all of such acquisitions (other than acquisitions by or resulting in
Unrestricted Subsidiaries) and divestitures had occurred on the first day of
such period.

          “Consolidated Interest Expense” means, for any period, the
consolidated interest expense of the Parent and its Restricted Subsidiaries,
including the Company, for such period determined in accordance with GAAP.

          “Consolidated Net Income” means, for any period, the net income or
loss of the Parent and its Restricted Subsidiaries, including the Company, for
such period determined on a consolidated basis in accordance with GAAP.

          “Consolidated Net Worth” means, as of any date, the consolidated
stockholders’ equity of the Parent and its Restricted Subsidiaries, including
the Company, as of such date, determined in accordance with GAAP, less minority
interests.

          “Consolidated Total Assets” means, as of any date, the assets and
properties of the Parent and its Restricted Subsidiaries, including the Company,
as of such date, determined on a consolidated basis in accordance with GAAP.

          “Credit Agreement” means the Credit Agreement dated as of August 27,
2004 by and among the Company, Bank of America, N.A., as agent, and Wells Fargo
Bank, N.A., as a lender and the other lenders party thereto, as such agreement
may be hereafter amended, modified, restated, supplemented, refinanced,
increased or reduced from time to time, and any successor credit agreement or
similar facilities.

          “Debt” with respect to any Person means, at any time, without
duplication,

     (a) its liabilities for borrowed money;

Schedule B

2



--------------------------------------------------------------------------------



 



     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;

     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

     (e) its redemption liabilities under mandatorily redeemable preferred
stock, to the extent such obligations arise prior to the stated maturity of the
Notes; and

     (f) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.

          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

          “Default Rate” means that rate of interest that is the greater of
(i) 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2% over the rate of interest publicly announced
by Bank of America, N.A. as its “base” or “prime” rate.

          “Disposition” is defined in Section 10.6

          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

          “Event of Default” is defined in Section 11.

          ”Exchange Act” means the Securities Exchange Act of 1934, as amended.

Schedule B

3



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.

          “Governmental Authority” means

     (a) the government of

               (i) the United States of America or any state or other political
subdivision thereof, or

               (ii) any jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including obligations incurred through an agreement,
contingent or otherwise, by such Person:

     (a) to purchase such debt or obligation or any property constituting
security therefor;

     (b) to advance or supply funds (i) for the purchase or payment of such debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such debt or
obligation;

     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such debt or obligation of the ability of
any other Person to make payment of the debt or obligation; or

     (d) otherwise to assure the owner of such debt or obligation against loss
in respect thereof.

In any computation of the debt or other liabilities of the obligor under any
Guaranty, the debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

          “Guaranties” is defined in Section 1.2(a).

Schedule B

4



--------------------------------------------------------------------------------



 



          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, asbestos, urea formaldehyde foam insulation and polycholorinated
biphenyls).

          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.

          “INHAM Exemption” is defined in Section 6.2(e).

          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of $5,000,000 or more in aggregate principal amount of the Notes
and (c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.

          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

          “Make-Whole Amount” is defined in Section 8.6.

          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Parent and its
Subsidiaries, including the Company, taken as a whole.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Parent and its Subsidiaries, including the Company, taken as a whole, (b) the
ability of the Company to perform its obligations under this Agreement and the
Notes, (c) the ability of the Parent to perform its obligations under this
Agreement or the Parent Guaranty, (d) the ability of any Subsidiary Guarantor to
perform its obligations under the Subsidiary Guaranty, or (e) the validity or
enforceability of this Agreement, the Notes, the Parent Guaranty or the
Subsidiary Guaranty.

          “Material Subsidiary” means, at any time, any Restricted Subsidiary
that would at such time account for more than 10% of (i) Consolidated Total
Assets as of the end of the most recently completed fiscal quarter or (ii)
consolidated revenue of the Parent and its

Schedule B

5



--------------------------------------------------------------------------------



 



Restricted Subsidiaries, including the Company, for the four fiscal quarters
ending as of the end of the most recently completed fiscal quarter.

          “Memorandum” is defined in Section 5.3.

          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

          “Notes” is defined in Section 1.1.

          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Parent whose responsibilities extend to
the subject matter of such certificate.

          “Other Purchasers” is defined in Section 2.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

          “Parent” means Encore Wire Corporation, a Delaware corporation.

          “Parent Guaranty” is defined in Section 1.2(a).

          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) Debt of the Parent or a Restricted Subsidiary, including the Company,
secured by Liens not otherwise permitted by Sections 10.4(a) through (g), and
(b) unsecured Debt of a Restricted Subsidiary other than (i) the Notes, (ii)
Debt owed to the Parent or any other Restricted Subsidiary, including the
Company, (iii) any guarantee of the Notes pursuant to the Subsidiary Guaranty,
(iv) Debt of a Person (other than an Unrestricted Subsidiary) outstanding at the
time such Person became a Restricted Subsidiary, provided that such Debt was not
incurred in contemplation of such Person becoming a Restricted Subsidiary and
(v) Debt of the Company under the Credit Agreement.

          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.

Schedule B

6



--------------------------------------------------------------------------------



 



          “Purchaser” means each purchaser listed in Schedule A.

          “QPAM Exemption” is defined in Section 6.2(d).

          “Required Holders” means, at any time, the holders of more than 65% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Parent with responsibility for the administration of the relevant
portion of this agreement.

          “Restricted Subsidiary” means any Subsidiary (a) of which at least a
majority of the voting securities are owned by the Parent and/or one or more
Restricted Subsidiaries and (b) that the Parent has not designated an
Unrestricted Subsidiary by notice in writing given to the holders of the Notes
pursuant to Section 10.7.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

          “Senior Debt” means, at any time, all Consolidated Debt other than
Subordinated Debt.

          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or comptroller of the Parent.

          “Source” is defined in Section 6.2.

          “Subordinated Debt” means any Debt that is in any manner subordinated
in right of payment or security in any respect to Debt evidenced by the Notes

          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, joint venture or limited
liability company if more than a 50% interest in the profits or capital thereof
is owned by such Person or one or more of its Subsidiaries or such Person and
one or more of its Subsidiaries (unless such partnership or limited liability
company can and does ordinarily take major business actions without the prior
approval of such Person or one or more of its Subsidiaries). Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Parent.

          “Subsidiary Guarantor” means EWC GP Corp., EWC LP Corp., EWC Aviation
Corp. and any other Subsidiary that hereafter becomes a party to the Subsidiary
Guaranty.

Schedule B

7



--------------------------------------------------------------------------------



 



          “Subsidiary Guaranty” is defined in Section 1.2(a).

          “this Agreement” or “the Agreement” is defined in Section 17.3.

          “Unrestricted Subsidiary” means any Subsidiary of the Parent, other
than the Company, that has been so designated by notice in writing given by the
Parent to the holders of the Notes.

          “USA Patriot Act” means Public Law 107-56 of the United States of
America, United and Strengthening America by Providing Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.

          “Wholly Owned Restricted Subsidiary” means, at any time, any
Restricted Subsidiary 100% of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Parent and the Parent’s other Wholly Owned Restricted Subsidiaries,
including the Company, at such time.

Schedule B

8



--------------------------------------------------------------------------------



 



SCHEDULE 5.4

SUBSIDIARIES AND OWNERSHIP OF SUBSIDIARY STOCK

Subsidiaries

EWC GP Corp., a Delaware corporation

100% of outstanding shares owned by Parent

EWC LP Corp., a Texas corporation
100% of outstanding shares owned by Parent

ENCORE WIRE LIMITED, a Texas limited partnership
1% general partnership interest owned by EWC GP Corp.
99% limited partnership interest owned by EWC LP Corp.

EWC AVIATION Corp., a Texas corporation
100% of outstanding shares owned by Parent

Affiliates

Capital Southwest Corporation
(beneficial owner of more than 15% of outstanding capital stock of Parent)

Directors and Officers of Parent and the Company

Directors of Parent:
Vincent A Rego, Donald E. Courtney, Daniel L. Jones, Scott D. Weaver,
William R. Thomas, John H. Wilson, Joseph M. Brito, Thomas L. Cunningham

Senior Officers of Parent:
Vincent A. Rego, Chairman of the Board and CEO
Daniel L. Jones, President and COO
Frank J. Bilban, Vice President-Finance, CFO, Treasurer and Secretary
David K. Smith, Vice President-Operations

Directors of EWC GP Corp., general partner of the Company:
Vincent A. Rego, Daniel L. Jones, Frank J. Bilban

Senior Officers of EWC GP Corp., general partner of the Company:
Vincent A. Rego, Chairman of the Board and CEO
Daniel L. Jones, President and COO

Schedule 5.4

 



--------------------------------------------------------------------------------



 



Frank J. Bilban, Vice President-Finance, CFO, Treasurer and Secretary
David K. Smith, Vice President-Operations

Schedule 5.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.5

FINANCIAL STATEMENTS

Consolidated financial statements of the Parent contained in Parent’s Form 10-K
for the year ended December 31, 2003.

Consolidated financial statements of the Parent contained in Parent’s Form 10-Q
for the quarter ended March 31, 2004.

Consolidated financial statements of the Parent contained in Parent’s Form 10-Q
for the quarter ended June 30, 2004.

Financial statements of the Parent and its Subsidiaries contained in the
Offering Memorandum dated July 2004.

Schedule 5.11

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14

USE OF PROCEEDS

The Company will apply all proceeds of the sale of the Notes to repay
outstanding Debt under that certain Financing Agreement dated August 31, 1999
among the Company, Bank of America, N.A., as administrative agent, and the
lenders named therein, as amended.

Schedule 5.14

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15

DEBT

As of June 30, 2004:

$72,500,000 of outstanding principal Debt under Financing Agreement dated
August 31, 1999 among the Company, Bank of America, N.A., as administrative
agent, and the lenders named therein, as amended, maturing 5/31/97, LIBOR plus.

As of closing (after giving effect to application of proceeds of the Notes):

Approximately $21,450,000 of outstanding principal Debt under the Credit
Agreement, maturing 8/31/2009, LIBOR plus.

Schedule 5.15

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1

[FORM OF SERIES 2004-A SENIOR NOTE]

ENCORE WIRE LIMITED

5.27% Senior Note, Series 2004-A
due August 27, 2011

No. AR-[                   ]
$[                   ]   [Date]
PPN: 29263@ AA 7

          FOR VALUE RECEIVED, the undersigned, ENCORE WIRE LIMITED (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Texas, promises to pay to [                  ], or
registered assigns, the principal sum of $[                      ] on August 27,
2011, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 5.27% per annum from
the date hereof, payable semiannually, on February 27 and August 27 in each
year, commencing with the February 27 or August 27 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 7.27% or (ii) 2% over the rate of interest publicly
announced by Bank of America, N.A. from time to time in Chicago, Illinois as its
“base” or “prime” rate.

          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in Chicago, Illinois or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

          This Note is one of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement dated as of August 1, 2004 (as from time
to time amended, the “Note Purchase Agreement”), between the Company, Encore
Wire Corporation and the respective Purchasers named therein and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement, (ii) to have made the representation
set forth in Section 6.2 of the Note Purchase Agreement and (iii) to have agreed
to the restriction on transfer of this Note set forth in Section 13.3 of the
Note Purchase Agreement.

Exhibit 1.1

 



--------------------------------------------------------------------------------



 



          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.

          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.

          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of Guaranties dated as of August 1, 2004 of
the Parent and certain Subsidiaries of the Company.*

          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

              ENCORE WIRE LIMITED     By its General Partner,     GWC GP, Inc.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

*   This paragraph must be modified at such time as there are no Subsidiary
Guarantors.

Exhibit 1.1

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.2(a)

PARENT GUARANTY

     THIS GUARANTY (this “Guaranty”) dated as of August 1, 2004 is made by
Encore Wire Corporation, a Delaware corporation (the “Guarantor”), in favor of
the holders from time to time of the Notes hereinafter referred to, including
each purchaser named in the Note Purchase Agreement hereinafter referred to, and
their respective successors and assigns (collectively, the “Holders” and each
individually, a “Holder”).

W I T N E S S E T H:

     WHEREAS, Encore Wire Limited, a Texas limited partnership (the “Company”),
the Guarantor and the initial Holders have entered into a Note Purchase
Agreement dated as of August 1, 2004 (the Note Purchase Agreement as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms and in effect, the “Note Purchase Agreement”);

     WHEREAS, the Note Purchase Agreement provides for the issuance by the
Company of $45,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement) in series;

     WHEREAS, the Company is a Wholly Owned Restricted Subsidiary of the
Guarantor and the Guarantor will derive substantial benefits from the purchase
by the Holders of the Company’s Notes;

     WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that the Guarantor shall have executed and delivered this
Guaranty to the Holders; and

     WHEREAS, the Guarantor desires to execute and deliver this Guaranty to
satisfy the conditions described in the preceding paragraph;

     NOW, THEREFORE, in consideration of the premises and other benefits to the
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Guarantor makes this Guaranty as follows:

     SECTION 1. Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings ascribed to them in the Note Purchase Agreement.

     SECTION 2. Guaranty. The Guarantor unconditionally and irrevocably
guarantees to the Holders the due, prompt and complete payment by the Company of
the principal of, Make-Whole Amount, if any, and interest on, and each other
amount due under, the Notes or the Note

Exhibit 1.2(a)

 



--------------------------------------------------------------------------------



 



Purchase Agreement, when and as the same shall become due and payable (whether
at stated maturity or by required or optional prepayment or by declaration or
otherwise) in accordance with the terms of the Notes and the Note Purchase
Agreement (the Notes and the Note Purchase Agreement being sometimes hereinafter
collectively referred to as the “Note Documents” and the amounts payable by the
Company under the Note Documents, and all other monetary obligations of the
Company thereunder (including any reasonable attorneys’ fees and expenses),
being sometimes collectively hereinafter referred to as the “Obligations”). This
Guaranty is a guaranty of payment and not just of collectibility and is in no
way conditioned or contingent upon any attempt to collect from the Company or
upon any other event, contingency or circumstance whatsoever. If for any reason
whatsoever the Company shall fail or be unable duly, punctually and fully to pay
such amounts as and when the same shall become due and payable, the Guarantor,
without demand, presentment, protest or notice of any kind, will forthwith pay
or cause to be paid such amounts to the Holders under the terms of such Note
Documents, in lawful money of the United States, at the place specified in the
Note Purchase Agreement, or perform or comply with the same or cause the same to
be performed or complied with, together with interest (to the extent provided
for under such Note Documents) on any amount due and owing from the Company. The
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel.

     SECTION 3. Guarantor’s Obligations Unconditional. The obligations of the
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of the Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim the Guarantor or any other person may have
against the Company or any other person, and to the full extent permitted by
applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor or the Company shall have any
knowledge or notice thereof), including:

     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;

     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;

     (c) any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to the Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;

Exhibit 1.2(a)

2



--------------------------------------------------------------------------------



 



     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;

     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;

     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, the
Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;

     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;

     (h) any merger or consolidation of the Company or the Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of the Company or the Guarantor to any other person;

     (i) any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and the
Guarantor, or any termination of such relationship;

     (j) any release or discharge, by operation of law, of any other guarantor
from the performance or observance of any obligation, covenant or agreement
contained in any other guarantee of the Note Documents or the Obligations; or

     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against the Guarantor.

Exhibit 1.2(a)

3



--------------------------------------------------------------------------------



 



     SECTION 4. Full Recourse Obligations. The obligations of the Guarantor set
forth herein constitute the full recourse obligations of the Guarantor
enforceable against it to the full extent of all its assets and properties.

     SECTION 5. Waiver. The Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to the Guarantor of the incurrence of any of the
Obligations, notice to the Guarantor or the Company of any breach or default by
the Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against the Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against the Guarantor.

     SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one
year and one day after all Obligations have been paid in full, the Guarantor
agrees not to take any action pursuant to any rights which may have arisen in
connection with this Guaranty to be subrogated to any of the rights (whether
contractual, under the United States Bankruptcy Code, as amended, including
section 509 thereof, under common law or otherwise) of any of the Holders
against the Company or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until one year
and one day after all Obligations have been paid in full, the Guarantor agrees
not to take any action pursuant to any contractual, common law, statutory or
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against the Company which may have arisen in connection
with this Guaranty. So long as the Obligations remain, if any amount shall be
paid by or on behalf of the Company to the Guarantor on account of any of the
rights waived in this paragraph, such amount shall be held by the Guarantor in
trust, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by the Guarantor, be turned over to the Holders (duly endorsed by the
Guarantor to the Holders, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holders may determine. The
provisions of this paragraph shall survive the term of this Guaranty and the
payment in full of the Obligations.

     SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by

Exhibit 1.2(a)

4



--------------------------------------------------------------------------------



 



the Holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other person, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or other person or any substantial part of
its property, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of the maturity of the principal amount of the
Notes shall at any time have occurred and be continuing, and such acceleration
shall at such time be prevented by reason of the pendency against the Company or
any other person of a case or proceeding under a bankruptcy or insolvency law,
the Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and the Guarantor shall
forthwith pay such principal amount, Make-Whole Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.

     SECTION 8. Term of Agreement. This Guaranty and all guaranties, covenants
and agreements of the Guarantor contained herein shall continue in full force
and effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of the Guarantor
hereunder shall be duly paid and performed in full.

     SECTION 9. Notices. All notices and communications provided for hereunder
shall be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to the Guarantor, in care of the Company
at the Company’s address set forth in the Note Purchase Agreement, or in each
case at such other address as the Company, any Holder or such Guarantor shall
from time to time designate in writing to the other parties. Any notice so
addressed shall be deemed to be given when actually received.

     SECTION 10. Survival. All warranties, representations and covenants made by
the Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders. All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.

     SECTION 11. Submission to Jurisdiction. Any litigation based hereon, or
arising out of, under or in connection with this Guaranty, may be brought and
maintained in the courts of the State of Illinois or in the United States
District Court for the Northern District of Illinois. The Guarantor expressly
and irrevocably submits to the jurisdiction of the courts of the State of
Illinois and of the United States District Court for the Northern District of
Illinois for the purpose of any such litigation as set forth above. The
Guarantor further irrevocably consents to the service of process by registered
mail, postage prepaid,

Exhibit 1.2(a)

5



--------------------------------------------------------------------------------



 



to the address specified in Section 9 or by personal service within or without
the State of Illinois. The Guarantor expressly and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any such litigation brought in any such court referred
to above and any claim that any such litigation has been brought in an
inconvenient forum.

     SECTION 12. Waiver of Jury Trial. The Guarantor waives any right to a trial
by jury in any action or proceeding to enforce or defend any rights under this
Guaranty or under any amendment, instrument, document or agreement delivered or
that may in the future be delivered in connection herewith and agrees that any
such action or proceeding shall be tried before a court and not before a jury.

     SECTION 13. Miscellaneous. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the Guarantor hereby waives any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect. The terms of
this Guaranty shall be binding upon, and inure to the benefit of, the Guarantor
and the Holders and their respective successors and assigns. No term or
provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Guarantor and the
Required Holders. The section and paragraph headings in this Guaranty and the
table of contents are for convenience of reference only and shall not modify,
define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty. This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the State of Illinois excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

Exhibit 1.2(a)

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

              ENCORE WIRE CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

Exhibit 1.2(a)

7



--------------------------------------------------------------------------------



 



EXHIBIT 1.2(b)

[FORM OF SUBSIDIARY GUARANTY]

     THIS GUARANTY (this “Guaranty”) dated as of August 1, 2004 is made by the
undersigned (each, a “Guarantor”), in favor of the holders from time to time of
the Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).

W I T N E S S E T H:

     WHEREAS, Encore Wire Limited, a Texas limited partnership (the “Company”),
Encore Wire Corporation, a Delaware corporation (the “Parent”), and the initial
Holders have entered into a Note Purchase Agreement dated as of August 1, 2004
(the Note Purchase Agreement as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms and in effect, the “Note
Purchase Agreement”);

     WHEREAS, the Note Purchase Agreement provides for the issuance by the
Company of $45,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement);

     WHEREAS, the Parent owns, directly or indirectly, all of the issued and
outstanding capital stock or partnership interests of each Guarantor and, by
virtue of such ownership and otherwise, each Guarantor will derive substantial
benefits from the purchase by the Holders of the Company’s Notes;

     WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that each Guarantor shall have executed and delivered this
Guaranty to the Holders; and

     WHEREAS, each Guarantor desires to execute and deliver this Guaranty to
satisfy the conditions described in the preceding paragraph;

     NOW, THEREFORE, in consideration of the premises and other benefits to each
Guarantor, and of the purchase of the Company’s Notes by the Holders, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, each Guarantor makes this Guaranty as follows:

     SECTION 1. Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.

     SECTION 2. Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by

Exhibit 1.2(b)

 



--------------------------------------------------------------------------------



 



declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and the Note Purchase Agreement being sometimes
hereinafter collectively referred to as the “Note Documents” and the amounts
payable by the Company under the Note Documents, and all other monetary
obligations of the Company thereunder (including reasonable attorneys’ fees and
expenses), being sometimes collectively hereinafter referred to as the
“Obligations”). This Guaranty is a guaranty of payment and not just of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Company or upon any other event, contingency or circumstance
whatsoever. If for any reason whatsoever the Company shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, each Guarantor, without demand, presentment, protest or notice
of any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Company. Each Guarantor, promptly after demand, will pay
to the Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel. Notwithstanding the foregoing, the right of
recovery against each Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.

     SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other person may
have against the Company or any other person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not each Guarantor or the Company shall have
any knowledge or notice thereof), including:

     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;

     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;

     (c) any failure, omission or delay on the part of the Company or the Parent
to conform or comply with any term of any of the Note Documents or any other
instrument

Exhibit 1.2(b)

2



--------------------------------------------------------------------------------



 



or agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;

     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Company or the Parent, or any
exercise or non-exercise of any right, remedy, power or privilege under or in
respect of any such instrument or agreement or any such obligation or liability;

     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;

     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, the Parent,
any Guarantor or to any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;

     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;

     (h) any merger or consolidation of the Company or the Parent or any
Guarantor into or with any other corporation, or any sale, lease or transfer of
any of the assets of the Company or the Parent or any Guarantor to any other
person;

     (i) any change in the ownership of any shares of capital stock of the
Company or the Parent or any change in the corporate relationship between the
Company or the Parent and any Guarantor, or any termination of such
relationship;

     (j) any release or discharge, by operation of law, of any other Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty; or

     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or

Exhibit 1.2(b)

3



--------------------------------------------------------------------------------



 



discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against any Guarantor.

     SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.

     SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to or demand of payment from the
Company or the Guarantor with respect to any amount due under any Note Document
or protest for nonpayment or dishonor, (d) any right to the enforcement,
assertion or exercise by any of the Holders of any right, power, privilege or
remedy conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release or defense of a guarantor or surety or which might otherwise
limit recourse against such Guarantor.

     SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one
year and one day after all Obligations have been paid in full, each Guarantor
agrees not to take any action pursuant to any rights which may have arisen in
connection with this Guaranty to be subrogated to any of the rights (whether
contractual, under the United States Bankruptcy Code, as amended, including
Section 509 thereof, under common law or otherwise) of any of the Holders
against the Company or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until one year
and one day after all Obligations have been paid in full, each Guarantor agrees
not to take any action pursuant to any contractual, common law, statutory or
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against the Company which may have arisen in connection
with this Guaranty. So long as the Obligations remain, if any amount shall be
paid by or on behalf of the Company to any Guarantor on account of any of the
rights waived in this paragraph, such amount shall be held by such Guarantor in
trust, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Holders (duly endorsed by such
Guarantor to the Holders, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holders may determine. The
provisions of this paragraph shall survive the term of this Guaranty and the
payment in full of the Obligations.

Exhibit 1.2(b)

4



--------------------------------------------------------------------------------



 



     SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by such Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Company or any other
person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, Make-Whole Amount, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.

     SECTION 8. Term of Agreement. This Guaranty and all guaranties, covenants
and agreements of each Guarantor contained herein shall continue in full force
and effect and shall not be discharged until the earlier to occur of (i) such
time as all of the Obligations shall be paid and performed in full and all of
the agreements of such Guarantor hereunder shall be duly paid and performed in
full and (ii) such Guarantor is released by the Holders pursuant to
Section 1.2(b) of the Note Purchase Agreement.

     SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:

     (a) such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,;

     (b) such Guarantor has the power and authority to execute and deliver this
Guaranty and to perform the provisions hereof, and this Guaranty has been duly
authorized by all necessary action on the part of such Guarantor;

     (c) this Guaranty constitutes the legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

Exhibit 1.2(b)

5



--------------------------------------------------------------------------------



 



     (d) the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under, any agreement, or corporate charter or by-laws to which such Guarantor is
bound or by which such Guarantor or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Guarantor;

     (e) except as disclosed in Section 5.7 to the Note Purchase Agreement, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by such Guarantor of this Guaranty, and all such
consents, approvals, authorizations, registrations, filings or declarations
listed in Schedule 5.7 have been obtained or made;

     (f) except as disclosed in Section 5.8 of the Note Purchase Agreement,
there are no actions, suits or proceedings pending or, to the knowledge of such
Guarantor, threatened against or affecting such Guarantor, or any property of
such Guarantor, in any court or before any arbitrator of any kind or before or
by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

     (g) after giving effect to the transactions contemplated in the Note
Purchase Agreement and after giving due consideration to any rights of
contribution (i) such Guarantor has received fair consideration and reasonably
equivalent value for the incurrence of its obligations hereunder, (ii) the fair
value of the assets of such Guarantor (both at fair valuation and at present
fair saleable value) exceeds its liabilities, (iii) such Guarantor is able to
and expects to be able to pay its debts as they mature, and (iv) such Guarantor
has capital sufficient to carry on its business as conducted and as proposed to
be conducted.

     SECTION 10. Notices. All notices and communications provided for hereunder
shall be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to a Guarantor, in care of the Company at
the Company’s address set forth in the Note Purchase Agreement, or in each case
at such other address as the Company, any Holder or such Guarantor shall from
time to time designate in writing to the other parties. Any notice so addressed
shall be deemed to be given when actually received.

Exhibit 1.2(b)

6



--------------------------------------------------------------------------------



 



     SECTION 11. Survival. All warranties, representations and covenants made by
each Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders. All statements in
any such certificate or other instrument shall constitute warranties and
representations by such Guarantor hereunder.

     SECTION 12. Submission to Jurisdiction. Any litigation based hereon, or
arising out of, under or in connection with this Guaranty, may be brought and
maintained in the courts of the State of Illinois or in the United States
District Court for the Northern District of Illinois. Each Guarantor expressly
and irrevocably submits to the jurisdiction of the courts of the State of
Illinois and of the United States District Court for the Northern District of
Illinois for the purpose of any such litigation as set forth above. Each
Guarantor further irrevocably consents to the service of process by registered
mail, postage prepaid, to the address specified in Section 9 or by personal
service within or without the State of Illinois. Each Guarantor expressly and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in an inconvenient forum.

     SECTON 13. Waiver of Jury Trial. Each Guarantor waives any right to a trial
by jury in any action or proceeding to enforce or defend any rights under this
Guaranty or under any amendment, instrument, document or agreement delivered or
that may in the future be delivered in connection herewith and agrees that any
such action or proceeding shall be tried before a court and not before a jury.

     SECTION 14. Miscellaneous. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. No term
or provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by each Guarantor and the
Required Holders. The section and paragraph headings in this Guaranty are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions hereof, and all references herein to numbered
sections, unless otherwise indicated, are to sections in this Guaranty. This
Guaranty shall in all respects be governed by, and construed in accordance with,
the laws of the State of Illinois, excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.

Exhibit 1.2(b)

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

              EWC GP Corp.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 
 
            EWC LP Corp.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 
 
            EWC AVIATION Corp.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

Exhibit 1.2(b)

8



--------------------------------------------------------------------------------



 



FORM OF JOINDER TO SUBSIDIARY GUARANTY

          The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty
dated as of August 1, 2004 from the Guarantors named therein in favor of the
Holders, as defined therein, and agrees to be bound by all of the terms thereof
and represents and warrants to the Holders that:

     (a) such Guarantor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,;

     (b) such Guarantor has the power and authority to execute and deliver this
Guaranty and to perform the provisions hereof, and this Guaranty has been duly
authorized by all necessary action on the part of such Guarantor;

     (c) this Guaranty constitutes the legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

     (d) the execution, delivery and performance of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
under, any agreement, or corporate charter or by-laws to which such Guarantor is
bound or by which such Guarantor or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Guarantor;

     (e) except as disclosed in Section 5.7 to the Note Purchase Agreement, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by such Guarantor of this Guaranty, and all such
consents, approvals, authorizations, registrations, filings or declarations
listed in Schedule 5.7 have been obtained or made;

     (f) except as disclosed in Section 5.8 of the Note Purchase Agreement,
there are no actions, suits or proceedings pending or, to the knowledge of such
Guarantor, threatened against or affecting such Guarantor, or any property of
such Guarantor, in any

Exhibit 1.2(b)

9



--------------------------------------------------------------------------------



 



court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect;

     (g) after giving effect to the transactions contemplated by the giving of
this Joinder and giving due consideration to any rights of contribution (i) such
Guarantor has received fair consideration and reasonably equivalent value for
the incurrence of its obligations hereunder, (ii) the fair value of the assets
of such Guarantor (both at fair valuation and at present fair saleable value)
exceeds its liabilities, (iii) such Guarantor is able to and expects to be able
to pay its debts as they mature, and (iv) such Guarantor has capital sufficient
to carry on its business as conducted and as proposed to be conducted.

Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.

          IN WITNESS WHEREOF, the undersigned has caused this Joinder to
Subsidiary Guaranty to be duly executed as of                    ,              
     .

              [Name of Guarantor]
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

Exhibit 1.2(b)

10



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)

FORM OF OPINION OF COUNSEL
FOR THE COMPANY

     The opinion of Thompson & Knight LLP, counsel for the Parent, the Company
and the Subsidiary Guarantors, shall be to the effect that:

     1. The Company is a limited partnership validly existing and in good
standing under the laws of the State of Texas. Each of the Parent, EWC GP Corp.
and EWC LP Corp. is a corporation validly existing and in good standing under
the laws of the State of Delaware. EWC Aviation Corp. is a corporation validly
existing and in good standing under the laws of the State of Texas.

     2. Each of the Company, the Parent and each Subsidiary Guarantor has the
corporate or partnership power to execute and deliver the Agreement, the Notes
and the Guaranty (the “Note Documents”), in each case to which it is a party,
and to perform its obligations thereunder. The execution, delivery and
performance of each Note Document has been duly authorized by all necessary
corporate or partnership proceedings on the part of each Client a party thereto.
Each Client has duly executed and delivered each Note Document to which it is a
party.

     3. If, notwithstanding the choice of Illinois law contained in the Note
Documents, Texas law were applied to such instruments, each Note Document would
constitute the legal, valid and binding obligation of the Company, the Parent
and each Subsidiary Guarantor (to the extent a party thereto) under Texas law,
enforceable against each in accordance with its terms.

     4. The execution, delivery and performance by each of the Company, the
Parent and each Subsidiary Guarantor of the Note Documents to which it is a
party, and the consummation of the transactions contemplated thereby, will not:

     (a) violate any provision of its organizational documents, or

     (b) breach or result in a default under or result in the maturing of any of
indebtedness, or create any lien, security interest or other encumbrance, on any
of its property pursuant to, the agreements and instruments listed on Schedule C
hereto, which have been identified by it as all indentures, mortgages, deeds of
trust and other Material agreements and instruments to which it is a party; or

     (c) result in a violation of any federal or state law, rule or regulation
or, to our knowledge, any judgment, order, decree, determination or award of any
federal or state court or governmental authority which is now in effect and
applicable to such it or any of its properties.

     5. To the knowledge of such counsel, no consent, approval, waiver, license,
authorization or action by or filing with or notice to any federal or state
court or governmental

Exhibit 4.4(a)

 



--------------------------------------------------------------------------------



 



authority or any third party is required for the execution and delivery by any
of the Company, the Parent or any Subsidiary Guarantor of any Note Document to
which it is a party or the consummation of the transactions contemplated
thereby.

     6. Assuming the accuracy of the representations and warranties made by the
Company in Paragraph 5.14 of the Agreement, the extension of credit to the
Company pursuant to the Agreement, and the use of the proceeds therefrom by the
Company as represented and warranted by the Company in such Paragraph 5.14 of
the Agreement, do not violate Regulations T, U or X promulgated by the Board of
Governors of the Federal Reserve System..

     7. None of the Company, the Parent or any Subsidiary is (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (b) a “public utility” within
the meaning of the Federal Power Act, as amended, or (c) a “holding company” or
a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

     8. Assuming (a) the accuracy of the representations and warranties made by
the Company and the Parent in Section 5.13 of the Agreement and by each
Purchaser in Section 6.1 of the Agreement, (b) the due performance by the
Company and the Parent of the covenants set forth in Section 5.13 of the
Agreement (and that no one acting on their behalf has taken any action
prohibited therein), and (c) each Purchaser’s compliance with the offering
procedures and restrictions described in the Private Placement Memorandum dated
July, 2004 relating to the offering of the Notes, it is not necessary in
connection with the offering, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Agreement to register the Notes under the
Securities Act of 1933, as amended, or to qualify an indenture with respect to
the Notes under the Trust Indenture Act of 1939, as amended. Such counsel need
not opine as to when or under what circumstances any Notes initially sold to the
Purchasers may be reoffered or resold.

The opinion of Thompson & Knight LLP, shall cover such other matters relating to
the sale of the Notes as the Purchasers may reasonably request. With respect to
matters of fact on which such opinion is based, such counsel shall be entitled
to rely on appropriate certificates of public officials and officers of the
Company and with respect to matters governed by the laws of any jurisdiction
other than the United States of America, the laws of the State of Texas or the
Delaware General Corporation Law, such counsel may rely upon the opinions of
counsel deemed (and stated in their opinion to be deemed) by them to be
competent and reliable. The opinions shall state that subsequent transferees and
assignees of the Notes may rely thereon.

Exhibit 4.4(a)

 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

     The opinion of Gardner Carton & Douglas LLP, special counsel to the
Purchasers, shall be to the effect that:

     1. The Agreement and the Notes constitute the legal, valid and binding
agreements of the Company and the Parent, as the case may be, enforceable in
accordance with their terms, except to the extent that enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application relating to or affecting the enforcement of
the rights of creditors or by equitable principles, regardless of whether
enforcement is sought in a proceeding in equity or at law.

     2. The Guaranties constitute the legal, valid and binding obligation of the
Parent and each Subsidiary Guarantor, enforceable in accordance with their
terms, except to the extent the enforcement thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws of general application relating to or affecting the enforcement of
the rights of creditors or by equitable principles, regardless of whether
enforcement is sought in a proceeding in equity or at law.

     3. Based upon the representations set forth in the Agreement, the offering,
sale and delivery of the Notes and the execution and delivery of the Guaranties
do not require the registration of the Notes or the Guaranties under the
Securities Act of 1933, as amended, nor the qualification of an indenture under
the Trust Indenture Act of 1939, as amended.

     4. No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the
Agreement or the Notes.

Gardner Carton & Douglas LLP may rely upon the opinion of Thompson & Knight LLP
(i) as to the due authorization, execution and delivery by the Parent, the
Company and the Subsidiary Guarantors of Agreement, the Notes and the Guaranties
to which they are parties, and (ii) as to all matters of Texas law. The opinion
of Gardner Carton & Douglas LLP shall state that the opinion of Thompson &
Knight LLP is satisfactory in form and scope to Gardner Carton & Douglas, and,
in its opinion, the Purchasers and it are justified in relying thereon. The
opinion shall state that subsequent transferees and assignees of the Notes may
rely thereon and shall cover such other matters relating to the sale of the
Notes as the Purchasers may reasonably request.

Exhibit 4.4(b)

 